Citation Nr: 1034286	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  08-37 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post-operative residuals of 
left great toe bunionectomy with arthritis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from April 
1973 to April 1984, and from April 1989 to August 1993.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2007 rating decision by the St. Louis, 
Missouri, Department of Veterans Affairs (VA) Regional Office 
(RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action on his part is required.


REMAND

The Veteran essentially maintains that he currently has a left 
great toe disability that was incurred as a result of wearing 
combat boots during his military service. 

The Veteran's service treatment records dated through 1993 are 
negative for complaints or findings of a left great toe 
disability, to include a bunion.  Following service, December 
1993 VA examination reports noted no complaints or findings of 
left great toe problems.  

A March 1999 private treatment record notes that the Veteran was 
seen with complaints of left foot pain.  He reported having a 
bunion on the top of his left great toe "for several years," 
which had gotten larger and more painful over the past several 
months.  VA treatment records note that he underwent an 
exostectomy in February 2006.

The Veteran has submitted competent lay statements (received in 
2008 and 2010) indicating that his current left great toe 
disability was present in service.  See Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 
(Fed. Cir. 2007); and Buchanan v. Nicholson, 451 F.3d 1331, 1335 
(Fed. Cir. 2006).  Moreover, December 2008 VA Form 9, the Veteran 
stated that he had no problems with his feet prior to wearing 
combat boots in service.  He essentially maintained that his 
current left great toe pain started in service.  In this regard, 
the Board notes that the Veteran is competent to report 
observations of pain.  The Court has held that credible evidence 
of continuity of symptomatology such as pain or other symptoms 
capable of lay observation is enough to satisfy the "low 
threshold" requirement that a disability "may be associated" with 
service.  See McLendon v. Nicholson, 20 Vet. App. 79, 83(2006).  
Therefore, on remand, VA should obtain a medical opinion pursuant 
to 38 U.S.C.A. § 5103A.  See McLendon, supra (in disability 
compensation claims, VA must provide a medical examination when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease occurred 
in service or establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant qualifies, 
and (3) an indication that the disability or persistent or 
recurrent symptoms of a disability may be associated with the 
veteran's service or with another service-connected disability, 
but (4) insufficient competent medical evidence on file for the 
VA to make a decision on the claim.).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should arrange for the 
Veteran to be examined by a physician with 
the appropriate expertise to determine the 
likely etiology of post-operative residuals 
of left great toe bunionectomy with 
arthritis.  The Veteran should be properly 
notified of the examination and of the 
consequences of his failure to appear.  His 
claims file must be reviewed by the 
examiner in conjunction with the 
examination, and any indicated studies or 
tests should be accomplished.  All clinical 
findings should be reported in detail. 

The examiner should provide an opinion, 
based upon review of the Veteran's 
pertinent medical history and with 
consideration of sound medical principles.  
In the opinion, the examiner is to indicate 
whether, upon a review of the claims 
folder, including the service treatment 
records, there is evidence of a bunion on 
the left great toe during service, and 
whether it is at least as likely as not (a 
50% or better probability) that post-
operative residuals of left great toe 
bunionectomy with arthritis is 
etiologically related to the Veteran's 
military service.  The examiner should 
explain the rationale for all opinions 
expressed.  The examiner must acknowledge 
and discuss the lay statements received in 
2008 and 2010 and the Veteran's contentions 
that his left great toe disability was 
caused by wearing combat boots.  All 
findings and conclusions should be set 
forth in a legible report.  If the examiner 
opines that the question cannot be resolved 
without resorting to speculation, then a 
detailed medical explanation as to why this 
is so (why is the causation unknowable?), 
must be provided.

2.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated with 
the claims folder.  The Veteran is to be 
advised that failure to report for a 
scheduled VA examination without good cause 
shown may have adverse effects on his 
claim.

3.  The RO should then re-adjudicate the 
claim.  If it remains denied, the RO should 
issue an appropriate supplemental statement 
of the case and afford the Veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review. 

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must 
be afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


